Citation Nr: 1702291	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  11-32 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental condition, claimed as missing lower back tooth and cracked lower back tooth, for compensation purposes.

2.  Entitlement to service connection for a dental condition, claimed as missing lower back tooth and cracked lower back tooth, for outpatient dental treatment purposes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1982, and from May 1985 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In November 2016, the Veteran testified before the undersigned at a Video Conference hearing.  A transcript of this proceeding has been associated with the claims file. 

With respect to the characterization of the issue on appeal, as discussed in more detail below, the Veteran's claim for service connection for a dental condition has only been developed as a claim for compensation.  However, in his November 2016 hearing, the Veteran testified that he was not claiming service connection for compensation purposes, but, instead sought VA dental treatment.  The Board has recharacterized the issues on appeal to include entitlement to service connection for a dental condition for outpatient dental treatment purposes so as to appropriately identify the benefit which the Veteran is seeking on appeal.

The issue of entitlement to service connection for a dental condition for outpatient dental treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to service connection for a dental condition for compensation purposes, is requested.

CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for a dental condition for compensation purposes, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in his November 2016 hearing, has withdrawn the appeal of entitlement to service connection for a dental condition for compensation purposes.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for a dental condition, claimed as missing lower back tooth and cracked lower back tooth, for compensation purposes, is dismissed.


REMAND

In May 2009, the Veteran submitted a claim for a dental condition (missing lower back tooth, lower back tooth cracked).  Specifically, the Veteran wrote that while serving on active duty and attending the Armor Officer Basic Course, he experienced pain in his mouth.  The Veteran indicated that he went on dental sick call and the dentist attempted to perform a root canal procedure.  The Veteran indicated that the dentist broke his lower back tooth and removed it.  The Veteran explained that over time, the lack of a back tooth caused his lower teeth to move and caused chips and cracks. 

In an August 2010 rating decision, the RO denied service connection for a dental condition (claimed as missing lower back tooth and cracked lower back tooth) on the basis that there was no evidence of dental trauma in service.  The Veteran perfected an appeal as to this decision and, in his November 2016 hearing, testified that he was not claiming service connection for compensation purposes, but, instead sought VA dental treatment.  In this regard, the Board observes that in a September 2010 medical statement, Dr. R. D. indicated that the Veteran lost tooth number 19 in service, and a replacement was needed due to occlusion changes and wear on tooth number 18.  Dr. R. D. recommended a three unit bridge.

Service connection may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  Claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See 76 Fed. Reg. 14600, 14601 (Mar. 17, 2011) ("When a veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead VBA will refer the claim to the VHA outpatient clinic, which is responsible for such claims."), finalized by 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting the proposed rule as a final rule without changes); see also 38 C.F.R. § 3.381 (2016).  

As discussed above, the record reflects that the Veteran has raised the issue of whether service connection might be awarded for a dental condition for outpatient dental treatment purposes.  Review of the file reveals that the RO (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental condition for compensation purposes.  There is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA.  While, ordinarily, the appropriate course of action would be referral of this issue to the AOJ (which, in this case, is VHA), because the Veteran has provided testimony before the undersigned on this matter, it is remanded to VHA for appropriate action.
Accordingly, the case is REMANDED for the following action:

1.   Have VHA adjudicate the claim of entitlement to 
	service connection for a dental condition, claimed as 
	missing lower back tooth and cracked lower back 
tooth, for treatment purposes only in light of all pertinent evidence and legal authority-in particular, the provision of 38 C.F.R. § 3.381 (2016).

2.   If the benefit sought on appeal remains denied, the RO 
	must furnish the Veteran an appropriate supplemental 
	statement of the case that includes citation to and 
	discussion of all additional legal authority considered 
	(to particularly include the provisions of 38 C.F.R. § 
	3.381), along with clear reasons and bases for all 
	determinations, and afford him an appropriate time 
	period for response before the claims file is returned 
	to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


